NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     DANNY RAY COUCH, Petitioner.

                         No. 1 CA-CR 13-0836 PRPC
                             FILED 6-9-2015


     Petition for Review from the Superior Court in Mohave County
                         No. S8015CR200900945
             The Honorable Derek C. Carlisle, Judge Pro Tem

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Danny Ray Couch, Florence
Petitioner
                            STATE v. COUCH
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie, Judge Kenton D. Jones, and Judge Jon W.
Thompson delivered the following decision of the Court.



PER CURIAM:

¶1            Danny Ray Couch petitions for review from the superior
court’s dismissal of his petition for post-conviction relief. We grant review
but deny relief.

¶2           Couch pleaded guilty to molestation of a child and was
sentenced to the presumptive term of seventeen years’ imprisonment.
Couch seeks review of the summary dismissal of his fourth successive
petition for post-conviction relief. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c).

¶3             The petition for review properly presents one claim: Couch
contends trial counsel was ineffective by failing to present mitigating
evidence at sentencing. Specifically, Couch argues his attorney should have
presented mental health records that would have shown he suffered
physical and mental abuse as a child. However, Couch raised this same
issue in his second and third post-conviction relief proceedings. Any claim
a defendant raised in an earlier post-conviction relief proceeding is
precluded. Ariz. R. Crim. P. 32.2(a). None of the exceptions under Rule
32.2(b) apply.

¶4             Although the petition for review presents additional issues,
Couch did not raise these issues in the petition for post-conviction relief
filed in the superior court. A petition for review may not include issues not




                                     2
                              STATE v. COUCH
                             Decision of the Court


first presented to the trial court. See Ariz. R. Crim. P. 32.9(c)(1)(ii); State v.
Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991); State v. Wagstaff, 161
Ariz. 66, 71, 775 P.2d 1130, 1135 (App. 1988); State v. Ramirez, 126 Ariz. 464,
467, 616 P.2d 924, 927 (App. 1980). We therefore grant review but deny
relief.




                                    :ama




                                        3